Citation Nr: 1111371	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran retired from active duty in June 1969 with more than 21 years of active service.  

This appeal arises from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for COPD.  Service medical records reveal he had bronchitis in service in July 1964 and complained of shortness of breath and chest pain on his Report of Medical History at service separation in March 1969.  The examiner attributed those symptoms to his heavy smoking.  
The Veteran's private medical records from May 2006 through 2010 include current diagnoses COPD.  The bronchitis, shortness of breath and chest pain in service may be the first documented symptoms of the Veteran's current COPD.  Competent medical evidence is needed to determine if there is a link between the symptoms noted in service and the currently diagnosed COPD.   

The regulations provide that VA will obtain a medical opinion when the evidence of record does not contain sufficient medical evidence to decide the claim if there is competent medical evidence of a current diagnosed disability, the evidence establishes the veteran suffered symptoms of a disease in service and there are indications the claimed disability may be associated with the event or injury in service.  38 C.F.R. § 3.159(c)(4) (2010).  The claim must be remanded to afford the Veteran a VA examination and to obtain medical opinion.  

Accordingly, the case is REMANDED for the following actions:
 
1.  The Veteran should be afforded a VA pulmonary examination.  The claims folder should be made available to the examiner for review before the examination.  The examiner is asked to elicit from the Veteran a description of any symptoms of shortness of breath, chest pain, bronchitis etc, he has experienced since his separation from the service.  After reviewing the claims folder, and examining  and interviewing the Veteran, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability) that the currently diagnosed COPD began in service?  

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


